— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered June 26, 2006, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*701Appellate review of the defendant’s contention that he was denied the effective assistance of counsel is precluded by the defendant’s waiver of the right to appeal, except to the extent that the ineffectiveness is alleged to have affected the voluntariness of the plea (see People v Sanchez, 33 AD3d 633 [2006]). To the extent that review of the claimed instances of ineffectiveness are not precluded by the waiver of the right to appeal, they are either improperly before us since they are based on matter dehors the record, or without merit (see People v Drago, 50 AD3d 920 [2008]).
Review of the defendant’s remaining contentions is precluded by the waiver of the right to appeal. Rivera, J.E, Lifson, Eng and Chambers, JJ., concur.